Case 3:16-cv-00560-JPG-GCS Document 233 Filed 03/07/19 Page 1 of 1 Page ID #9324




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

    DWAYNE WHITE, Administrator of the
    Estate of Bradley C. Scarpi, Deceased,

                   Plaintiff,
                                                             Case No. 16-cv-560-JPG-DGW
           v.

    ST CLAIR COUNTY SHERIFF RICHARD
    WATSON, et al.,

                   Defendants.

                                               ORDER

         This matter comes before the Court on the parties’ joint motion to withdraw their post-

  trial motions (Docs. 190, 191 & 209) and to request that the Court reject the pending Report and

  Recommendation from Magistrate Judge Wilkerson (Doc. 232). It appears the parties have

  reached a settlement that involves the foregoing as well as the termination of the appeal of this

  case. The Court believes the negotiated resolution of this case is in the interest of justice and,

  accordingly:

     •   GRANTS the joint motion (Doc. 232);

     •   DENIES as moot and WITHDRAWS the following motions:
           o the Plaintiff’s Motion for Attorneys’ Fees and Costs (Doc. 190);
           o the Defendants’ Motion for Attorneys’ Fees and Costs (Doc. 191); and
           o the Plaintiff’s Motion for a New Trial as to the Monell Claim (Doc. 208); and

     •   REJECTS the January 15, 2019, Report and Recommendation (Doc. 209).

  IT IS SO ORDERED.
  DATED: March 7, 2019

                                                s/ J. Phil Gilbert
                                                J. PHIL GILBERT
                                                DISTRICT JUDGE
